Citation Nr: 1130815	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  11-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right total knee replacement (right knee disability).

2.  Entitlement to service connection for a left knee disability status-post left total knee replacement, to include as due to service-connected right total knee replacement.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for a right hip disability, status-post right total hip arthroplasty, to include as due to service-connected right total knee replacement.

5.  Entitlement to service connection for degenerative arthritis of the bilateral shoulders, to include as due to service-connected right total knee replacement.  

6.  Entitlement to service connection for head trauma.

7.  Entitlement to service connection for a left eye disability, to include as due to head trauma.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

In April 2011, the Veteran appeared and testified at a videoconference hearing at the Houston RO.  A transcript is of record.  

It appears as though the Veteran may be raising a claim of service connection for his diabetes mellitus, but no action has yet been taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for a bilateral shoulder disability and entitlement to an initial rating in excess of 30 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is shown to have a left knee disability, status-post left total knee replacement, attributable to his service-connected right knee disability.

3.  The Veteran is shown to have a right hip disability, status-post right total hip replacement, attributable to his service-connected right knee disability.

4.  The Veteran is not shown to have rheumatoid arthritis attributable to his period of active duty.

5.  The Veteran is not shown to have residuals of head trauma attributable to his period of active duty.

6.  The Veteran is not shown to have a left eye disability attributable to his period of active duty.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability as secondary to service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for service connection for a right hip disability as secondary to service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Rheumatoid arthritis was neither caused, nor worsened by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Residuals of head trauma were neither caused, nor worsened by service, nor may they be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  A left eye disability arthritis was neither caused, nor worsened by service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in June 2007 and January 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was also provided.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial June 2007 and January 2009 VCAA notices were given prior to the appealed AOJ decisions, dated in January 2008 and November 2009, respectively.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the cause and severity of his claimed disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  Again, the Veteran appeared and testified at an April 2011 videoconference hearing at the Houston RO.  

As noted above, the Veteran has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for his left knee disability, right hip disability, head trauma residuals, and left eye disability.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Effective October 10, 2006, the regulations also provide for the award of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Left knee disability and right hip disability

The Veteran essentially contends that he has left knee and right hip disabilities attributable to his service-connected right knee disability.  

Consistent with the Veteran's assertions, service treatment records (STRs) reflect treatment for left knee complaints, but are devoid of any complaints of right hip problems.  Specifically, in May 1966, the Veteran was treated for swelling of the left knee, and the physician recommended a rheumatoid work-up.  He was diagnosed as having chondromalacia of both patellae.  

Following service, the Veteran underwent a left total knee replacement in 1998 and a right total hip arthroplasty in August 2006.  

In October 2007, the Veteran underwent a contracted VA examination, and reported left knee pain since service.  He was diagnosed as having bilateral knee replacements in 1998 and right hip replacement in 2006.  The examiner did not provide an opinion as to whether the Veteran's left knee and right hip disabilities were attributable to his period of active duty or a service-connected disability.  The examiner noted that he was not provided the claims file for review prior examination, but the Veteran's rheumatoid factor and sedimentation rate were both within normal limits.  

In a letter from the Veteran's treating physician, dated in February 2008, he indicated that the Veteran had total left knee and right hip replacements, and these were caused or worsened by his service-connected right knee disability.  In so opining, the physician pointed out the Veteran's STRs and treatment in service for knee complaints.  He opined that it was more probable than not that the overcompensation of the Veteran's gait due to the right knee disability worsened the left knee and right hip conditions.  He stated that the wear on the right knee contributed significantly to the increased wear on the left knee and right hip, as this is often seen when one lower extremity has a malady.  There is no clinical opinion to the contrary.  

In light of the foregoing, the Board finds that the Veteran is entitled to service connection for left knee and right hip disabilities on a secondary basis.  There is one competent clinical opinion of record linking the Veteran's current left knee and right hip disabilities to his service-connected right knee disability based upon overcompensation.  This opinion was made by the Veteran's treating physician in February 2008, and was based upon review of relevant STRs and well-documented history of the Veteran's right knee injury and subsequent history-including the right total knee replacement.  Indeed, the Veteran was treated in service for bilateral knee complaints, and it is of record that he underwent bilateral total knee replacements in 1998, and a right hip replacement in 2006.  Finally, the October 2007 VA examination report was incomplete inasmuch as there was no opinion provided as to whether the Veteran's left knee and right hip disabilities were etiologically related to service or secondary to a service-connected disability.  

As there is only one competent clinical opinion of record, and it finds that the Veteran's current left knee and right hip disabilities are due to his service-connected right knee disability, the Board finds that the Veteran is entitled to service connection for a left knee and right hip disability on a secondary basis.  

Head and eye trauma

During service, the Veteran was treated for a hemorrhage in the left eye following a fight in March 1964.  The treating personnel noted that it would heal by itself.  In an August 1970 report of medical history, the Veteran did not indicate that he had any residual problems with his head or left eye.  Discharge physical examination report, dated in November 1971, reflected no residuals of the trauma to the head and left eye.  

The Veteran has not sought post-service treatment for any complaints related to head trauma, nor has he contended otherwise.  He has undergone recent treatment for bilateral diabetic retinopathy.

In letters submitted to VA, the Veteran indicated that he was "sucker punched" in the left eye during service and it has not been the same since.  He also stated that his eye doctor told him this trauma affected his right eye.  He also testified to hitting his head while in a submarine and was unconscious for two days.  The Veteran's STRs are devoid of any notation of a two-day hospitalization or treatment for unconsciousness due to head trauma.  

In October 2009, the Veteran underwent a VA examination to address his head trauma claim.  The claims file was not available for review, nor were there any electronic records available for the examiner's review.  He again reported that during a fight he was punched in the head and was hospitalized and lost consciousness for a day and a half.  He related residual blurred vision since that time.  He also testified to pain around the left eye in the frontal temporal region after the injury and it has continued since.  This pain was reported as being associated with dizziness, increased blurring of left eye vision, photophobia, and phonophobia.  He also endorsed memory impairment and use of alcohol to self-treat the pain.  Following physical examination, the Veteran was diagnosed as having posttraumatic headaches, vascular in nature, and peripheral neuropathy, most likely diabetic in nature.

The October 2009 VA examiner opined that the Veteran's headaches were more likely than not related to the in-service blow to the head.  The examiner could not, however, provide an opinion as to whether the Veteran's sleep complaints were in any way related to the prior head injury.  

That same month, the Veteran underwent a VA examination of the eyes.  Following physical examination and review of the claims file, the Veteran was diagnosed as having proliferative diabetic retinopathy with clinically significant macular edema.  He has undergone four laser treatment for the macular edema as well as pan retinal photocoagulation.  In January 2009, he had a left vitrectomy with membrane peel for persistent vitreous hemorrhage and macular edema.  The examiner opined that the Veteran's symptoms related to diabetic retinopathy and sequelae are due to his diabetes mellitus and not his treatment for a left eye hemorrhage in service. 

In December 2010, the TBI examiner submitted an addendum to his October 2009 opinion.  He indicated that he was now able to review the Veteran's claims file and found no residuals of the in-service blow to the head.  The examiner noted no record of hospitalization for loss of consciousness or subsequent treatment records for eye pain, headaches, visual difficulties, or other residual associated with the in-service injury.  The examiner also indicated that the Veteran checked "no" to frequent/severe headaches, eye trouble, history of head injury, and period of unconsciousness in his August 1970 report of medical history.  The examiner also noted the lack of post-service treatment for the Veteran's complaints due to a prior head injury.  Thus, he opined that that there was no evidence presented regarding any neurologic residuals resulting from the prior injury.  

During the Veteran's April 2011 hearing, he indicated that his in-service head injury has caused him difficulty sleeping.  He stated that being unconscious for a couple days during service as a result of his head being smashed against the "clamshell" in a submarine.  He recalled that this was when his vision began to deteriorate.  At his hearing, he did not testify to having been in a fight during service.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is not entitled to service connection for a head or left eye injury.  The Board finds that the Veteran is certainly competent to report that he has had headaches and eye problems since service, but finds his statements not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's testimony and the substance of this testimony, considered with the other evidence of record, the Board finds that the Veteran on this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  Induction and separation medical examinations show no treatment for anything related to headaches or eye problems, nor is there evidence that the Veteran was hospitalized for two days during service as he contends.  Further, the evidence of record does not show that the Veteran was treated for eye problems for many years following service, and it has never been attributed to the in-service injury to anyone other than the Veteran.  In fact, the only competent clinical opinion of record reflects that the Veteran has diabetic retinopathy related to his diabetes mellitus and not related to an injury experienced in service, and as such, his claimed left eye disability is less likely than not related to the fight he participated in during service.  Additionally, the Veteran did not seek in-service or post-service treatment for headaches.  Further, the only competent clinical opinion of record and associated addendum, reflects that the Veteran does not have any claimed residuals of his in-service fight.  These opinions were supported by a complete rationale and following review of the Veteran's claims file-including his STRs.  

The Veteran's overall veracity regarding his in-service injury to the head and left eye is questionable at best.  The Veteran has reported two differing stories regarding how he was injured-one was the fight in which he was "sucker punched" in the left eye/head, and the other is that he was knocked unconscious when he hit his head in a submarine during a hurricane.  At different times, the Veteran reported that he was unconscious and hospitalized for 11/2 to 2 days after participating in the fight, and then stated that he was unconscious and hospitalized for 2 days after hitting the "clamshell" in the submarine during a hurricane.  STRs are completely devoid of any records showing hospitalizations.  These inconsistencies in the Veteran's statements/testimony render his contention that he has residuals of an in-service injury to the head and left eye with headaches and blurred vision since service not credible.  

Thus, the Board finds that STRs kept during the course of the Veteran's time spent in service, as well as the October 2009 VA examination report and December 2010 addendum, are more probative than the Veteran's competent, but not credible, statements that he has had headaches and blurred vision since service.  Additionally, there is absolutely no clinical evidence showing any relationship between the Veteran's current problems associated with his claimed headaches and vision problems and service.  Absent credible evidence of continuous symptomatology or attribution to service, service connection is denied for both residuals of head trauma and left eye disability.

Rheumatoid arthritis

The Veteran contends that he has rheumatoid arthritis attributable to his period of active duty.

The Veteran's STRs are devoid of any clinical findings of rheumatoid arthritis.  In May 1966, the Veteran was treated for complaints of swelling in the left knee, a rheumatoid workup was recommended, but it appears that one was never performed.  The November 1971 discharge physical examination was silent as to any findings of arthritis-including rheumatoid arthritis.  

Following service, there is no treatment for or complaints of rheumatoid arthritis.  Indeed, the Veteran has had joint-related complaints, but treatment records show no findings of a systemic disease such as rheumatoid arthritis.  

In October 2007, the Veteran underwent a QTC examination, and his rheumatoid factor, sedimentation rate, and CBC tests were all within normal limits.  The examiner indicated that he was unable to provide an opinion as to whether the Veteran's claimed rheumatoid arthritis was attributable to his active duty because he did not have the Veteran's claims file in his possession to review.  He noted, however, that there was no objective evidence of a diagnosis of rheumatoid arthritis after discharge from the military.  

The Veteran's private treating physician submitted a letter dated in February 2008 indicating that the Veteran did not have rheumatoid arthritis.  He noted that in September 2007, he did a complete collagen vascular workup that include ANA, EST, rheumatoid factor, anti-Smith, Ro, La, SSA, SSB, doublestranded DNA, anti-Jo1, lymes and ehrlichiosis tests.  These tests were all negative.  There are no clinical records reflecting any treatment for or diagnosis of rheumatoid arthritis.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for rheumatoid arthritis as he is not currently diagnosed as having the claimed disability.  Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds that the evidence of record reflects no post-service or current diagnosis of rheumatoid arthritis and this is confirmed by the treating physician's workup in 2007.  Although the October 2007 QTC examiner did not have the Veteran's claims file to review prior to the examination, he indicated that the Veteran's rheumatoid factor and sedimentation rate tests were within normal limits.  The Board also finds the February 2008 private physician's findings to be probative as to the lack of a current disability associated with rheumatoid arthritis as he reviewed the relevant STRs and performed all necessary clinical testing before providing an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, because there is no evidence of rheumatoid arthritis related to the Veteran's service, service connection must be denied. 



ORDER

Service connection for a left knee disability, status-post left total knee replacement is awarded, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a right hip disability, status-post right total hip replacement is awarded, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for residuals of a head injury is denied.

Service connection for a left eye disability is denied.

Service connection for rheumatoid arthritis is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for degenerative arthritis of the bilateral shoulders, and increased rating claim for his service-connected right knee disability.  

During the Veteran's October 2007 QTC examination of the joints, the examiner indicated that the claims file was not made available for review in conjunction with the VA examination.  The examiner noted there was no pathology of the bilateral shoulders to render an opinion, nor was there any objective evidence of record available showing rheumatoid arthritis.  Additionally, this examiner noted the Veteran had a scar on the right knee status-post right knee replacement, and indicated that it had hypopigmentation of less than six square inches, but without tenderness, disfigurement, ulceration, adherence, instability, tissues loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.  

In the February 2008 letter from the Veteran's treating physician, he indicated that the Veteran had bilateral shoulder pain.  He stated that it "in [his] professional opinion I feel that this would be service-related as well."  In reaching this conclusion, the physician noted that "the compensation of his gait over the years regarding the right knee has had an effect on his hips and left leg as well as his other extremities."  

In 2009 and 2010, the Veteran sought treatment for bilateral shoulder pain.  At that time, he did not identify any specific injury causing these complaints, but later noted hurting one shoulder from lifting luggage.  Treatment records reflected that despite his bilateral shoulder pain, he continued to play golf.  Treating personnel indicated he had bilateral rotator cuff tears.  He was also diagnosed as having severe tendonitis of the left shoulder.  These records, however, show no relationship between the claimed bilateral shoulder disability and service or a service-connected disability.  

During the Veteran's April 2011 hearing, he alluded to the fact that he believes his right knee disability has worsened.  He testified that in addition to pain, he has difficulty ambulating, and now uses a cane or walker to get around.  He also indicated that his medication has increased to help alleviate his symptoms.  

The Board finds that the clinical evidence of record is insufficient in which to decide the Veteran's service connection claim for a bilateral shoulder disability and increased rating claim for right knee disability.  Indeed, the Veteran was afforded a VA examination in October 2007 regarding his shoulders, but the examiner mainly addressed whether he had rheumatoid arthritis manifested in the shoulder joints.  Further, the October 2007 VA examiner was not provided a copy of the Veteran's claims file for review in conjunction with the VA examination.  Additionally, the Veteran has requested that service connection be awarded for the bilateral shoulders on a secondary basis to his service-connected right knee disability.  Although the treating physician's February 2008 letter indicated that there may be some correlation between the Veteran's right knee disability and his "other extremities," there was no discussion as to whether the Veteran had a bilateral shoulder disability or merely pain in the shoulder joints, nor did the physician clearly indicate that the bilateral shoulder complaints were due to his right knee disability.  As such, the Board finds that a remand is necessary to determine whether any currently diagnosed bilateral shoulder disability is attributable to service or was caused or aggravated by a service-connected disability.  

Additionally, the Veteran has reported a worsening in symptoms related to his right knee disability-including the use of a cane/walker for ambulation and increased use of pain medication.  The Board notes that the most recent VA examination of the right knee was in October 2007, and in light of the Veteran's testimony of the symptoms worsening, a more current VA examination would be helpful in determining the current severity of his right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any outstanding treatment records regarding the Veteran's right knee and bilateral shoulder claims.  

2.  The Veteran should be scheduled for a VA examination regarding his right knee and bilateral shoulder disabilities.  The examiner is asked to provide the appropriate diagnoses related to the Veteran's symptoms.  The Veteran's claims folder should be made available to the examiner for review.  In regards to the claim for the bilateral shoulders, the examiner should provide an opinion as to whether any currently diagnosed bilateral shoulder disability had its onset during service.  The examiner should also opine as to whether any current bilateral shoulder disability was caused or worsened by a service-connected disability.  The examiner is also asked to provide an opinion as to the current severity of his service-connected right knee disability-including any scarring.  He or she should specifically comment on the Veteran's complaints of worsening symptoms.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


